McLaughlin, J. (dissenting):
I concur with Mr. Justice Patterson, in so far as he holds that the testator intended that his brothers Samuel and Richard should take, each separately and in his own right and not as joint tenants, the property given in the 7th clause of his will, but I cannot concur with him that subject to the power of appointment given to his widow, the testator intended to substitute children for a parent, if *62the parent died before the gift to him could take effect. I do not think such construction is justified by the language used, nor do I think it gives effect to the testator’s intent. This clause of the will reads as follows :
“ Seventh. All the residue of my estate and property of whatsoever nature and wheresoever situate, of or to which I may die seized, possessed or entitled, I give, devise and bequeath the same to the executors of this, my will, upon trust to receive the income thereof and to apply the net income realized therefrom to the use of my wife Maria L. Hand during her natural life, and upon her decease to pay over and transfer a part or parts of the principal, not exceeding in> aggregate ten thousand dollars, to such of the then living lineal descendants of my wife or of my father, as by her last will and testament my wife may direct and appoint — and subject to the life use therein of my wife and the exercise by her of the said power of appointment, I give, devise and bequeath the beneficial right and title in and to my said residuary estate to my two brothers, Samuel and Richard, who or whose representatives or assigns are to be entitled to possession and enjoyment thereof upon and after the decease of my wife.”
In this clause it will be noticed that there is an absolute gift to Samuel and Richard, subject only to the provision for the wife, with a limited power of appointment. This must be so, unless it be held that the words “ who or whose representatives or assigns,” or some one of them, amount to a substitution of the children or executrix of Samuel (he having died before the testator) for himself. These words I do not think amount to a substitution, and to hold that they do is, as it seems to me, to put into the will something which does not there appear, by giving effect and meaning to words not sanctioned by common usage or by grammatical or judicial construction. The word “ who ” plainly only refers to Samuel and Richard, and the same is equally true of the word “ whose.” The word “ assigns ” means only the assigns of Samuel and Richard, and, indeed, this is ■conceded in the prevailing opinion. We have left, therefore, only one word — “ representatives ” — and it is from this one word alone that it is said that the testator intended, in case of the death of oné of his brothers before him, to substitute the children for the brother. This goes much farther than any of the cases of which *63I am aware have heretofore gone, and much farther than I think the court ought to go, unless it is prepared to decree the kind of a will which it thinks the testator ought to have made. The word “representatives,” in a legal sense, means administrators or executors, and this meaning must be ascribed to that word where a judicial determination of it is sought, unless it can be seen that it was used in a different sense. (Griswold v. Sawyer, 125 N. Y. 411.) There is nothing in this will from which it can be determined, or even inferred, that the testator intended to use it other than in the legal sense, and if I am correct in this, then this word refers to the executors or administrators of the brothers, after the title to the property given shall have vested in them. Not only this, but to give to this word the meaning ascribed to it in the prevailing opinion, makes the clause “ who or whose representatives or assigns ” self-contradictory; that is, it makes the word “ assigns ” refer only to the brothers, while the preceding word “ representatives ” refers only to the children of the brothers. The testator was an experienced lawyer. He not only knew the correct meaning and use of words, but also their legal effect, and if we accord such meaning to these words, the intent of the testator is apparent, and the construction of his will easy. The gift is, in terms, to Samuel and Richard. They were the ones whom the testator had in mind, and the ones whom he desired to make the objects of his bounty. He knew that the gift to them would vest immediately upon his death, but the “possession and enjoyment” of the property given would be postponed until the death of his widow. Intermediate the vesting and the death of the widow he desired that his brothers might enjoy the property given, so far as possible, either by a sale — hence the use of the word “ assigns; ” or in case of death, by the same passing to their respective estates — hence the use of the word “ representatives.” This construction, it seems to me, is not only the natural and logical one, but is one which is borne out by a consideration of the whole will. In the 2d clause of the will it will be observed that the testator there provides, where certain lands are given, that “ in ease of the decease of either of my two brothers before me I devise the share of my said real estate so intended for him to his children who survive me.” Here is an accurately expressed substitution, and it cannot be supposed that an experienced lawyer, who *64would thus carefully express substitution of children for their father in one clause of his will, if he intended a like substitution in another, would leave the same to be inferred from words of at least doubtful meaning, or to depend upon a strained construction of them.
I am of the opinion that the gift in the Yth clause is to Samuel and Richard, one-half to each. Samuel having died during the lifetime of the testator, caused the interest given to him to lapse, and as to that interest the testator died intestate and judgment should be directed accordingly.
Judgment ordered as directed in opinion.